UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6469



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JESUS ALBERTO SARMIENTO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-95-389-AW)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesus Alberto Sarmiento, Appellant Pro Se. Barbara Suzanne Skalla,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sarmiento moved in the district court for an extension of time

in which to file a 28 U.S.C.A. § 2255 (West Supp. 1999) motion.

The court denied the motion, and Sarmiento   filed a motion for re-

consideration of that order, which the court denied. Sarmiento now

appeals the denial of the motion for reconsideration.      We have

reviewed the record and find that the district court did not abuse

its discretion in denying Sarmiento’s motion for reconsideration.

See National Org. for Women v. Operation Rescue, 47 F.3d 667, 669

(4th Cir. 1995).     Accordingly, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2